Title: To George Washington from Thomas Jefferson, 17 July 1785
From: Jefferson, Thomas
To: Washington, George



Sir
Paris July 17. 1785.

Permit me to add, what I forgot in my former letter, a request to you to be so kind as to communicate to me what you can recollect of Bushnel’s experiments in submarine navigation during

the late war, and whether you think his method capable of being used successfully for the destruction of vessels of war. It’s not having been actually used for this purpose by us, who were so peculiarly in want of such an agent seems to prove it did not promise success. I am with the highest esteem Sir Your most obedt & most humble servt

Th: Jefferson

